20-09047-cgm      Doc 16    Filed 01/19/21 Entered 01/19/21 16:54:20          Main Document
                                         Pg 1 of 1



                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF NEW YORK
                                 Poughkeepsie Division

In re:                                    )
                                          )                Case No. 4:15-bk-35318-cgm
HEATHER F. FAGANS                         )
                                          )                Chapter 13
            Debtor.                       )
_________________________________________ )
                                          )
HEATHER F. FAGANS,                        )
                                          )
            Plaintiff,                    )                Adversary
                                          )                Proceeding No.: 20-09047-cgm
      v.                                  )
                                          )
THE UNITED STATES DEPARTMENT OF           )
EDUCATION, NAVIENT SOLUTIONS LLC,         )
ASCENDIUM EDUCATION SOLUTIONS,            )
CITIZENS BANK N.A., and EDUCATIONAL       )
CREDIT MANAGEMENT CORPORATION,            )
                                          )
            Defendants.                   )
_________________________________________ )

         ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT

         AND NOW, upon consideration of the Plaintiff’s Motion for Default Judgment in the

above Adversary Proceeding, it is hereby ORDERED that Plaintiff’s Motion is GRANTED.

Judgment is entered in favor of Plaintiff and against Defendant Ascendium Education Solutions.

Plaintiff’s student loans held and/or guaranteed by Defendant Ascendium Education Solutions

are not excepted from discharge under 11 U.S.C. 523(a)(8) and have therefore been discharged

by the Order Discharging Debtor entered on May 28, 2020.




                                                            /s/ Cecelia G. Morris
                                                            _______________________
Dated: January 19, 2021                                     Hon. Cecelia G. Morris
Poughkeepsie, New York                                      Chief U.S. Bankruptcy Judge
